Citation Nr: 1023970	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-19 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Wichita, Kansas, that denied entitlement to service 
connection for PTSD, claimed as military sexual trauma.  

In April 2010, the Veteran, accompanied by her 
representative, testified at a hearing before the undersigned 
Acting Veterans Law Judge.  A transcript of these proceedings 
has been associated with the Veteran's claims file.  

Here, the Board notes that the Veteran has been diagnosed 
with PTSD.  The Board also notes that the Veteran has a 
diagnosis of bipolar disorder.  The United States Court of 
Appeals for Veterans Claims (Court) has held that claims for 
service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  Therefore, the Board has characterized the issue as 
set forth above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claim so that she is afforded every possible consideration.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, the Board notes that the Veteran's claims file 
contains a copy of decision from the Social Security 
Administration (SSA) indicating that she has been awarded 
disability benefits from SSA. The Veteran also testified to 
being awarded such benefits in her hearing before the Board 
in April 2010.  In this regard, the Board notes that the 
December 2008 SSA decision indicates that the award is based, 
in part, on the Veteran's diagnosed PTSD and other acquired 
psychiatric disorders.  Records related to the Veteran's 
award of disability benefits from SSA, however, have not been 
associated with her claims file.  As such, a remand is 
necessary in order to obtain any determination pertinent to 
the Veteran's claim for SSA benefits, as well as any medical 
records relied upon concerning that claim.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has 
actual notice of the existence of records held by SSA which 
appear relevant to a pending claim, VA has a duty to assist 
by requesting those records from SSA).

Next, the Board notes that the Veteran asserts entitlement to 
service connection for PTSD on the basis of an alleged sexual 
assault that occurred in service.  Specifically, the Veteran 
alleges that she was raped in a stairwell during a break in 
basic training while at Fort Sill, Oklahoma.  She states that 
she did not know her attacker and did not report the 
incident, but after the assault, she began experiencing 
problems in service that resulted in disciplinary actions 
being taken against her.  In this regard, the Veteran 
indicated that her demeanor changed and that she started 
drinking and using marijuana, and that she received three 
letters of reprimand and two Articles 15.  She stated that 
she did not tell anyone about the incident and did not 
confide in a priest or pastor.  The Veteran essentially 
contends that her service personnel records are supportive of 
the claim. 

Here, the Board notes that the Veteran's service personnel 
records indicate that she was discharged from the military in 
March 1975 due to an inability to adjust to military life and 
a failure to become a useful and productive soldier.  She was 
noted to have received three Articles 15 and two letters of 
reprimand and was repeatedly counseled concerning her 
responsibilities and duties toward the military.  The reason 
given for the Articles 15 was misconduct.

The Veteran's service treatment records do not record any 
allegations or treatment related to a rape in service.  A 
September 1974 treatment note indicated complaints of vaginal 
discharge.  She was noted to have white discharge and itching 
for approximately one year.  She was assessed with vaginitis.  
A March 1975 treatment records indicates that the Veteran had 
an IUD removed due to complaints of cramping and abdominal 
discomfort.  The Veteran was also indicated to have 
endometriosis secondary to the IUD.

In addition, in terms of pre-service trauma, the Veteran has 
reported, and her medical records confirm, that she was 
sexually assaulted by her father as a child.  Her post-
service medical records note this prior abuse, but also link 
the Veteran's diagnosis of PTSD, in part, to her in-service 
personal assault.  Specifically, a January 2009 report signed 
by three of the Veteran's treating VA physicians stated that 
she has been diagnosed with PTSD resulting from her childhood 
sexual abuse by her father, but that this was exacerbated and 
made significantly worse after she experienced a sexual 
assault (rape) during her military service. 

Additionally, while a review of the Veteran's service 
personnel records reveal that she was subject to discipline 
for misconduct, they do not reflect the rationale behind her 
actions or provide any indication that these were the result 
of the rape that allegedly took place in service.  In light 
of the fact that claim of PTSD based on the stressor event of 
a personal assault can be corroborated by evidence other than 
a Veteran's service records, the Board concludes that 
additional development should be undertaken in terms of 
attempting to corroborate the Veteran's stressor event in 
this case.  Specifically, the RO/AMC should afford the 
Veteran another opportunity to provide any additional 
information potentially corroborative of the alleged in-
service sexual assault, to include obtaining lay statements 
and/or buddy statements from people who knew her during this 
time frame or directly thereafter and can provide evidence 
related to her mental health and/or behavior during or 
subsequent to service.

Upon completion of the foregoing, the RO/AMC should afford 
the Veteran a VA psychiatric examination to determine whether 
it is as likely as not that she has a diagnosis of PTSD under 
the criteria of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV) that is related to a verified event in service or a 
diagnosis of any other acquired psychiatric disorder that is 
related to her military service.  The Board finds that such 
an examination would be appropriate in light of the January 
2009 statement by the Veteran's treating VA physicians and 
other related treatment records in which the Veteran was 
diagnosed with PTSD and bipolar disorder, after reporting 
pre-service sexual assaults and a service stressor events 
that included being raped.

In addition, the Board notes that the Veteran testified that 
she currently receives treatment at the Leavenworth VA 
Medical Center and that she attends several therapy groups at 
this facility.  The Board notes that records from this 
facility have been associated with the Veteran's claims file, 
but that these should be updated to include records of her 
treatment dated since June 2007.  In this regard, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Lewinski, 2 Vet. App. 611, 
613 (1992 VA must obtain outstanding VA and private records.  
See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
Veteran and advise her to submit any 
additional information or evidence 
potentially corroborative of the 
alleged sexual assault and rape in 
service upon which she bases her PTSD 
service connection claim.  In doing so, 
the RO/AMC should notify the Veteran 
that she may submit lay statements 
and/or buddy statements from people who 
knew her during her period of active 
service or directly thereafter who can 
provide evidence related to her mental 
health and/or behavior during or 
subsequent to service.  

2.  The RO/AMC should take appropriate 
steps to contact the Veteran and request 
that she identify all VA and non-VA 
health care providers, other than those 
already associated with the Veteran's 
claims file, that have treated her since 
service for her claimed disability.  
After securing any necessary 
authorization from him, obtain all 
identified treatment records, to include 
those from the Leavenworth VA Medical 
Center dated from June 2007 to the 
present.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  
The Veteran may submit medical records 
directly to VA.  

3.  Any determination pertinent to the 
Veteran's claim for SSA benefits, as 
well as any medical records relied upon 
concerning that claim, should be 
obtained from SSA and associated with 
the claims file.  All attempts to 
fulfill this development must be 
documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile 
and the Veteran should be informed in 
writing.

4.  Following completion of the foregoing 
directives and any additional development 
deemed necessary by the RO/AMC, the Veteran 
should be afforded a VA psychiatric 
examination to determine the nature and 
etiology of any identified acquired 
psychiatric disorder.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review and a 
notation to the effect that this record 
review took place should be included in the 
report. All appropriate testing should be 
undertaken in connection with the 
examination.  The examiner should identify 
all currently diagnosed acquired 
psychiatric disorders.  With supporting 
rationale, the examiner should provide an 
opinion as to the following:
 
a.  Whether it is at least as likely 
as not that the Veteran has PTSD due, 
at least in part, to a verified in-
service stressor.  In offering this 
opinion, the examiner should indicate 
whether the Veteran had PTSD due to a 
pre-service event and, if so, whether 
such underwent an increase in 
severity due to any event that 
occurred during service.

b.  Whether it is at least as likely 
as not that an acquired psychiatric 
disorder other than PTSD was caused 
or aggravated by the Veteran's 
military service or any event that 
occurred therein.

In offering any opinion, the examiner 
must consider the Veteran's lay 
statements regarding the incurrence of 
her acquired psychiatric disorder and 
the continuity of symptomatology.  The 
rationale for any opinion offered 
should be provided.  

6. After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran and 
her representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


